As a statement of this case we adopt the agreed statement of counsel for the respective litigants:
"This action was commenced on February 2, 1932, by due service upon the defendants of a summons in the proper form, a duly verified complaint and of an Order of his Honor, Judge W.H. Townsend, dated February 2, 1932, requiring the defendants to show cause why they should not be enjoined and restrained during the pendency of this action from doing the acts and things complained of in the complaint; and, in the meantime, and until the further order of that Court, so enjoining and restraining them. *Page 120 
"The complaint alleges, in substance, that on August 8, 1924, plaintiff executed lease, which was as of that date duly recorded; that, there being no documentary stamps affixed thereto, the defendants have, since January 18, 1930, been demanding that plaintiff affix South Carolina documentary stamps, assessing the amount thereof against the plaintiff, which it has not paid; because there was no law of South Carolina in effect at the time of the execution, delivery, or recordation of said document which imposed such a tax upon a document such as that one, and no law has since been passed which may be thus retroactively applied; because the tax commission erred in holding that the part of the lease which expressed a given rental consideration was subject to said tax, although conceding that the portion thereof that related to timber that was to be cut at $5 per thousand feet was not taxable; and in not holding that no part of the said document was subject to said tax; and because the imposition of this alleged tax is an attempt to deprive the plaintiff of its property without due process of law, in violation of both the State and Federal Constitutions. The complaint goes on to allege the threat of the commission to require plaintiff to pay said assessment, and to issue execution against the property of plaintiff therefor; and that the plaintiff has no adequate remedy at law and will suffer irreparable injury if forced to pay said alleged tax; for there is no way said money, once paid, may be recovered; and the prayer is for injunction and other relief. No answer has been served. The issue arises upon a notice of a motion duly served by defendants to dissolve the injunction granted February 2, 1932, and to dismiss upon the grounds that a Court of equity is without jurisdiction to entertain this suit, and that plaintiff has an adequate remedy at law. The motion was heard by his Honor, Judge Townsend, at chambers in Columbia on February 6, 1932, at which time he sustained the motion; and the appeal comes from his order of that date. Due notice of intention to appeal was served *Page 121 
by the appellant, also posting bond in accordance with the terms of the said order."
So much of the order issued by Judge Townsend pertinent to the questions involved in the appeal is as follows:
"On hearing the foregoing motion, I hold that the remedy provided for the recovery of taxes paid under protest in Section 29 of the Act No. 74 of 1928 [Code 1932, § 2548], is to be liberally construed in favor of the tax payer, so as to allow a recovery of documentary taxes paid under protest; and hence, there is no necessity for injunctive relief.
"It is therefore ordered that the complaint be dismissed, and the rule to show cause and restraining order of February 2nd dissolved."
In our opinion Judge Townsend reached the proper conclusion in the case. Therefore, the exceptions should be overruled and the order appealed from affirmed.
MR. JUSTICE BONHAM concurs.